Case: 1:19-cv-06415 Document #: 6-12 Filed: 09/27/19 Page 1 of 5 PageID #:128




                    Exhibit K
      Case: 1:19-cv-06415 Document #: 6-12 Filed: 09/27/19 Page 2 of 5 PageID #:128




June 11, 2019

Ms. Heather Santo – heathersanto@adr.org
Ms. Joanne Saint-Louis – saintlouisj@adr.org
American Arbitration Association
1301 Atwood Ave., Suite 211N
Johnston, RI 02919

VIA ELECTRONIC DELIVERY

Re:      Individuals v. Postmates, Case # 01-19-0001-2994

Dear Ms. Santo and Ms. Saint-Louis:

I write in response to your email requesting a response to the letter you received from Michele
Maryott, counsel for Postmates Inc., on June 10, 2019.

Postmates’s eleventh-hour stall tactics know no bounds. AAA correctly rejected Postmates’s first
attempt to escape the unambiguous terms of its own arbitration clause. Now, on the brink of missing
its third filing-fee deadline, Postmates has lodged another frivolous attempt to avoid its contractual
obligations. In this latest iteration, Postmates invokes inapplicable AAA rules, ignores the Fleet
Agreement’s unambiguous delegation clause, and, for good measure, calls into question AAA’s
fairness and neutrality. None of those baseless arguments or aspersions change the underlying
facts: Claimants have met their filing requirements pursuant to AAA rules; any dispute over whether
Claimants have met additional contractual requirements must proceed to arbitration; arbitration
cannot commence until Postmates pays its filing fees; and AAA has rightly set a final deadline—
some seven weeks after Claimants filed their initial demands—for Postmates to do so.

As explained below, AAA should again reject Postmates’s desperate antics and reconfirm the June
13 deadline.

First, a straightforward review of the Fleet Agreement and AAA’s rules shows that AAA correctly
applied the Commercial Arbitration Rules and Employment Fee Schedule to Claimants’ demands.

The Fleet Agreement provides that AAA’s Commercial Arbitration Rules govern the parties’ disputes.
See 2019 Fleet Agreement §§ 10B.iv, vi.1 And the very first Commercial Arbitration Rule, Rule 1,
states that “AAA will apply the Employment Fee Schedule to any dispute between an individual
employee or an independent contractor (working or performing as an individual and not
incorporated) and a business or organization” where “the dispute involves work or work-related
claims.”2




1
 The 2019 Fleet Agreement is available at http://fleet.postmates.com/legal/agreement.
2
 The Commercial Arbitration Rules are available at https://www.adr.org/sites/default/files/
CommercialRules_Web_FINAL_1.pdf.


           Keller Lenkner LLC   | 150 N. Riverside Plaza, Suite 4270, Chicago, IL 60606 | 312.741.5220 | kellerlenkner.com
    Case: 1:19-cv-06415 Document #: 6-12 Filed: 09/27/19 Page 3 of 5 PageID #:128




Contrary to Postmates’s accusation, it is not AAA that has “decided to apply its Employment/
Workplace Fee Schedule.” Postmates Letter at 1. The parties made that choice through the
unambiguous terms of the Fleet Agreement and the AAA rules it incorporates. There is nothing
“inconsistent and inherently [un]fair” about AAA’s decision to apply the parties’ contract as written.
Id. at 2. Just the opposite is so: it would be the height of unfairness to rewrite the parties’ agreement
merely because Postmates no longer wishes to abide by its provisions.3

Second, even if AAA’s Employment or Consumer Rules applied to these proceedings (and they
plainly do not), the provisions upon which Postmates relies do not offer the relief Postmates
improperly seeks.

In support of its argument for a suspension, Postmates cites Employment Rule 1 and Consumer
Rule 1(f). Employment Rule 1 states:

        If, within 30 days after the AAA’s commencement of administration, a party seeks
        judicial intervention with respect to a pending arbitration and provides the AAA with
        documentation that judicial intervention has been sought, the AAA will suspend
        administration for 60 days to permit the party to obtain a stay of arbitration from the
        court.

AAA Employment Rule 1 (emphases added). Consumer Rule 1(f) is identical to Employment Rule 1,
except it provides that AAA will suspend administration for “30 days” in the same circumstances.

To be sure, Claimants sought “judicial intervention” when they moved to compel arbitration. But that
is the only thing Rule 1 has in common with the current dispute. Otherwise:

    §   Rule 1 applies only after “the party” seeking judicial intervention notifies AAA that it has
        sought “to obtain a stay of arbitration.” Here, “the party” seeking judicial intervention is each
        Claimaint, not Postmates. Postmates thus has no standing to invoke Rule 1. Furthermore,
        each Claimant seeks to compel arbitration, not “to obtain a stay.” By its terms, Rule 1 does
        not apply where an aggrieved party seeks judicial recourse to force, rather than halt, arbitral
        proceedings.

    §   Rule 1 applies only where “a party seeks judicial intervention with respect to a pending
        arbitration.” Here, there are no pending arbitrations because Postmates refuses to pay its
        filing fees.

    §   Rule 1 applies only if a party seeks judicial intervention within 30 days after AAA’s
        “commencement of administration.” Claimaints filed their motion to compel arbitration well
        after that date.



3
 Postmates is correct that AAA has not engaged in an “evaluation of claimants’ claims or
compliance with Postmates’ Fleet Agreement.” Letter at 1–2. That is because AAA cannot do so
pursuant to the parties’ contract, which expressly delegates all such issues to individual arbitrators.
See 2019 Fleet Agreement § 10A.ii.


                                                    2
   Case: 1:19-cv-06415 Document #: 6-12 Filed: 09/27/19 Page 4 of 5 PageID #:128




Third, even when Postmates cites the governing Commercial Rules, its argument fares no better.
Postmates incorrectly interprets Commercial Rule 57(e) to authorize further delay when in fact, Rule
57 dictates the opposite result.

Rule 57(e) provides that “AAA may suspend the proceedings” when a party does not pay fees it
owes. Postmates ignores the very next subsection, Rule 57(f), which states that AAA may set a
deadline for the delinquent party “to make the full deposits requested.” If the delinquent party fails to
meet AAA’s deadline, Rule 57(f) states that AAA “may terminate the proceedings.”

AAA has already applied Rule 57(e) by suspending proceedings until Postmates pays the fees it
owes. Consistent with Rule 57(f), AAA has imposed a deadline—June 13—by which Postmates
must pay those fees. The next step under Rule 57 is not, as Postmates claims, a further stay that
would reward Postmates’s delinquency. If Postmates continues to refuse to pay its fees, the next
step is termination of Postmates’s right to arbitration.

After years of arguing that all disputes with its couriers must be arbitrated, Postmates now self-
servingly insists that arbitration must be stayed so the parties can litigate. Postmates’s newfound
preference for judicial proceedings has no bearing on the correct application of AAA’s rules, and it
certainly does not justify the baseless relief Postmates now seeks.

Fourth, Claimants’ counsel will meet whatever challenges are imposed by the arbitration process.
Postmates has no basis to refuse to commence arbitrations because of its speculative “doubts”
about how Claimants’ counsel might prosecute them. If Postmates refused to litigate in court based
on concerns about how opposing counsel might pursue claims against it, the court would enter a
default judgment against Postmates.

Any “serious doubts” should be focused on whether Postmates will live up to the arbitration
agreement it drafted. Letter at 3. Postmates says it will arbitrate, but only with any claimant who
“perfects” an arbitration demand (whatever that means). Id. And even then, Postmates will arbitrate
only “provided that AAA can develop some type of reasonable payment plan” for Postmates’s fees,
as opposed to charging the “inequitabl[e] and needless[]” fees that are required for all AAA
arbitrations (and of which Postmates was fully aware when it drafted its arbitration clause). Id.

Finally, it bears repeating that Claimants met their filing requirements. Our firm provided AAA and
Postmates with (1) a demand detailing the claims asserted by each Claimant and (2) a spreadsheet
containing each Claimant’s individualized information. We also sought hardship-based fee waivers
on behalf of certain Claimants. On June 6, 2019, Ms. Santo determined that Claimants’ arbitration
demands complied with the AAA rules and that Claimants’ fee waivers were proper. She further
stated that, to the extent Postmates argues that Claimants failed to comply with any requirements of
Postmates’s Fleet Agreement, the Fleet Agreement dictates that those arguments must be raised in
individual arbitration. Contrary to Postmates’s assertion, AAA has not “deviate[d] from the letter of
the parties’ arbitration agreements” one iota. Letter at 2. It simply has refused to ignore the Fleet
Agreement’s delegation clause as Postmates requests.

That said—and without waiving the applicability of the delegation clause—Claimants have satisfied
Postmates’s insistence on receiving their individual information via separate but materially identical



                                                    3
      Case: 1:19-cv-06415 Document #: 6-12 Filed: 09/27/19 Page 5 of 5 PageID #:128




demands. Claimants have arranged for each Claimant’s individual demand to be delivered today—
by hand, in hard copy, on AAA’s official demand form—to Postmates’s headquarters. Nothing has
changed since the demands Claimants originally filed with AAA, which AAA already determined met
all requirements to institute arbitration. These new demands were sent solely to satisfy Postmates’s
frivolous argument that the previous demands somehow did not comply with the Fleet Agreement.
As before, should Postmates continue to insist that Claimants’ demands fail to meet a standard
established by the Fleet Agreement, Postmates must raise that argument in individual arbitration.
That cannot happen until Postmates pays its share of the filing fees so the arbitrations can
commence.

                                                 ***

As it has done throughout this process, AAA should administer Claimants’ demands according to its
regular practices and the parties’ contract. Postmates must meet its undisputed obligation to pay the
filing fees necessary to initiate arbitration for Claimants’ demands. Accordingly, we request that AAA
enforce its deadline of June 13, 2019 for Postmates to pay the $11,022,400 in filing fees it owes.

Sincerely,




Ashley C. Keller

cc:      Michele Maryott – mmaryott@gibsondunn.com
         Theane Evangelis – tevangelis@gibsondunn.com
         Dhananjay Manthripragada – dmanthripragada@gibsondunn.com




                                                  4
